Case: 20-10705     Document: 00516341053        Page: 1    Date Filed: 06/02/2022




           United States Court of Appeals
                for the Fifth Circuit                        United States Court of Appeals
                                                                      Fifth Circuit

                                                                    FILED
                                                                 June 2, 2022
                                 No. 20-10705                    Lyle W. Cayce
                                                                      Clerk

   United States of America,

                                                           Plaintiff—Appellee,

                                     versus

   Jose Vargas-Soto,

                                                      Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:18-cv-680


   Before Davis, Elrod, and Oldham, Circuit Judges.
   Andrew S. Oldham, Circuit Judge:
         The question presented is whether Jose Vargas-Soto’s successive
   motion for postconviction relief under 28 U.S.C. § 2255 is procedurally
   barred. We say yes.
                                       I.
         We begin with (A) a description of the relevant legal background.
   Then we explain (B) Vargas-Soto’s procedural history.
Case: 20-10705        Document: 00516341053        Page: 2    Date Filed: 06/02/2022




                                    No. 20-10705


                                         A.
          First some legal background. The Supreme Court long struggled with
   interpreting various “residual clauses” in federal criminal statutes, such as
   the definition of “violent felony” in the Armed Career Criminal Act
   (“ACCA”) and the definition of “crime of violence” in the Immigration and
   Nationality Act (“INA”). See 18 U.S.C. § 924(e)(2)(B) (ACCA); 8 U.S.C.
   § 16(b) (INA). Initially, the Court applied a “categorical approach” to
   determine whether a particular offense fell within a residual clause. See, e.g.,
   Taylor v. United States, 495 U.S. 575, 601 (1990) (holding that “the legislative
   history of [ACCA] shows that Congress generally took a categorical approach
   to predicate offenses”); Leocal v. Ashcroft, 543 U.S. 1 (2004) (applying the
   categorical approach to the INA’s definition of “aggravated felony,” which
   includes the residual clause’s definition of “crime of violence,” but not
   addressing the constitutionality of the residual clause). That approach,
   however, led to a litany of head-scratchingly inconsistent results. See
   Chambers v. United States, 555 U.S. 122, 133 (2009) (Alito, J., concurring in
   judgment) (“After almost two decades with Taylor’s ‘categorical approach,’
   only one thing is clear: ACCA’s residual clause is nearly impossible to apply
   consistently.”).
          That led some on the Court to question whether ACCA’s residual
   clause was unconstitutionally vague. See, e.g., James v. United States, 550 U.S.
   192, 214–31 (2007) (Scalia, J., dissenting); Sykes v. United States, 564 U.S. 1,
   28 (2011) (Scalia, J., dissenting) (reiterating the view that “ACCA’s residual
   provision is a drafting failure and [should be] declare[d] . . . void for
   vagueness”). For many years, however, the Court continued to apply the
   residual clauses anyway.
          After about a decade of struggling, the skeptics won. In Johnson v.
   United States, 576 U.S. 591 (2015), the Supreme Court held ACCA’s residual




                                          2
Case: 20-10705      Document: 00516341053          Page: 3    Date Filed: 06/02/2022




                                    No. 20-10705


   clause violated the defendant’s due-process rights because it was “void for
   vagueness” and overruled James and Sykes. Id. at 595–606. As with so many
   landmark decisions, however, Johnson raised more questions than it
   answered. Chief among them: whether the void-for-vagueness holding
   should have retroactive effect, and whether other residual clauses (such as
   the INA’s) are also unconstitutionally vague.
          The Supreme Court started with retroactivity. The Court held that in
   Johnson, it “announced a substantive rule that has retroactive effect in cases
   on collateral review.” Welch v. United States, 578 U.S. 120, 127, 135 (2016);
   cf. Schriro v. Summerlin, 542 U.S. 348, 353–55 (2004) (explaining the
   difference between substantive and procedural rules).
          Then the Court turned to whether Johnson extended to other residual
   clauses. In Beckles v. United States, 137 S. Ct. 886 (2017), the Court concluded
   that the “advisory Guidelines are not subject to vagueness challenges under
   the Due Process Clause.” Id. at 890. In Sessions v. Dimaya, 138 S. Ct. 1204
   (2018), the Court held that the INA’s residual clause was “similarly
   worded” to the one in Johnson and in turn “suffer[ed] from the same
   constitutional defect.” Id. at 1210. Finally, in United States v. Davis, 139 S.
   Ct. 2319 (2019), the Court held that 18 U.S.C. § 924(c)’s residual clause was
   unconstitutionally vague. Id. at 2336. The Supreme Court never took a case
   to expressly decide whether Dimaya or Davis were retroactive to cases on
   collateral review.
                                         B.
          Now, Vargas-Soto’s procedural history. Vargas-Soto has a long rap
   sheet, starting long before James, Sykes, and Johnson. In 2001, he pleaded
   guilty to driving while intoxicated (“DWI”). In 2003, he pleaded guilty to
   manslaughter, intoxicated assault, and evading arrest, among other offenses.
   In 2007, he pleaded guilty to unlawful possession of a controlled substance




                                          3
Case: 20-10705         Document: 00516341053                Page: 4       Date Filed: 06/02/2022




                                           No. 20-10705


   (cocaine). In 2008, he pleaded guilty to illegal reentry after removal. In late
   2009, the United States Government removed Vargas-Soto. But he
   immediately returned and committed another crime: In 2010, Vargas-Soto
   pleaded guilty to another DWI.
           This finally brings us to his current term of imprisonment. In 2011, the
   Government charged Vargas-Soto with illegal reentry after removal in
   violation of 8 U.S.C. § 1326(a).1 He pleaded guilty. The Government
   contended that Vargas-Soto faced a maximum of 20 years because he
   qualified for the sentencing enhancement in § 1326(b)(2) by previously
   committing an “aggravated felony” under the residual clause’s definition of
   a “crime of violence.”
           On October 15, 2011, the district court agreed and sentenced Vargas-
   Soto to 180 months. Vargas-Soto timely appealed. He challenged the district
   court’s conclusion that his prior conviction for manslaughter qualified as a
   “crime of violence” (and thus an “aggravated felony”); he did not challenge
   the residual clause for vagueness. Applying plain-error review, we affirmed
   the district court’s judgment. United States v. Vargas-Soto, 700 F.3d 180 (5th
   Cir. 2012).




           1
            Under the pre-1996 INA, proceedings brought against aliens attempting to enter
   the country were called “exclusion proceedings,” and proceedings brought against aliens
   already present in the United States were called “deportation proceedings.” In 1996,
   Congress passed the Illegal Immigration Reform and Immigrant Responsibility Act
   (“IIRIRA”), Pub. L. No. 104-208, 110 Stat. 3009 (1996) (codified as amended in scattered
   sections of Title 8 of the U.S. Code). After IIRIRA, both kinds of proceedings are simply
   called “removal proceedings.” See IIRIRA § 309(d)(2) (“[A]ny reference in law to an
   order of removal shall be deemed to include a reference to an order of exclusion and
   deportation or an order of deportation.”); see also Ali v. Barr, 951 F.3d 275, 277 n.1 (5th Cir.
   2020) (discussing the change in nomenclature).




                                                  4
Case: 20-10705      Document: 00516341053          Page: 5   Date Filed: 06/02/2022




                                    No. 20-10705


          Vargas-Soto then petitioned the Supreme Court for a writ of
   certiorari. On February 25, 2013, the Court denied it. That made Vargas-
   Soto’s conviction final.
          Between 2013 and 2018, Vargas-Soto filed (or sought authorization to
   file) numerous motions for collateral review, including at least one § 2255
   motion. None succeeded. And only one prior filing is relevant here. On June
   27, 2016, Vargas-Soto sought authorization to file a successive § 2255 motion
   based on the Supreme Court’s decisions in Johnson (2015) and Welch (2016).
   We denied that request because then-binding Fifth Circuit precedent
   foreclosed Vargas-Soto’s vagueness challenge to the INA’s residual clause.
          In 2018, the Supreme Court decided Dimaya. Vargas-Soto quickly
   moved for authorization to file a successive § 2255 motion. This time we
   granted his request. Vargas-Soto then filed the instant § 2255 motion on
   August 15, 2019.
          The district court denied Vargas-Soto’s § 2255 motion and his request
   for a certificate of appealability (“COA”). The court acknowledged that the
   sentencing judge relied on the now-unconstitutional residual clause, but the
   court still determined that § 16(a)’s definition of “crime of violence” (i.e.,
   the “elements clause”) justified Vargas-Soto’s sentence. According to the
   court, Vargas-Soto’s manslaughter conviction met the elements clause
   because the offense had a “use of force” element, even though the
   manslaughter offense required only a mens rea of recklessness. The court also
   denied a COA because Vargas-Soto failed to show that “reasonable jurists
   would question” the ruling.
          Soon after, Vargas-Soto sought a COA from us. Without explanation,
   a panel of our court granted that certificate. After the initial COA grant, the
   Supreme Court decided Borden v. United States, 141 S. Ct. 1817 (2021).
   There, the Court addressed the proper interpretation of ACCA’s elements




                                         5
Case: 20-10705         Document: 00516341053               Page: 6      Date Filed: 06/02/2022




                                          No. 20-10705


   clause, which has materially identical language to the INA’s elements clause,
   and held that a criminal offense does not qualify “if it requires only a mens rea
   of recklessness.” Id. at 1821–22 (plurality op.); see also United States v. Gomez
   Gomez, 23 F.4th 575 (5th Cir. 2022) (per curiam) (applying Borden to the
   INA’s elements clause). Thereafter, a member of this court amended the
   COA to state:
           A certificate of appealability is granted on these two issues:
                1. Was Mr. Vargas’s sentence enhanced under the
                unconstitutional residual clause found in 18 U.S.C.
                § 16(b)?
                2. Is Mr. Vargas entitled to collateral relief under 28
                U.S.C. § 2255?2
                                                II.
           We begin with two jurisdictional questions. We first hold (A) Vargas-
   Soto’s § 2255 motion is not barred by AEDPA’s res judicata provision. Then
   we hold (B) Vargas-Soto’s motion was properly authorized under
   § 2255(h)(2). We therefore have jurisdiction.




           2
              It’s not clear that the amended COA is valid. See United States v. Castro, 30 F.4th
   240, 246 (5th Cir. 2022) (holding “that our court can raise COA defects sua sponte—just
   as it can raise numerous other defects in postconviction proceedings”). Under 28 U.S.C.
   § 2253(c)(2), we “may” grant a COA “only if the applicant has made a substantial showing
   of the denial of a constitutional right.” The COA then must “indicate which specific issue
   or issues satisfy the showing required by paragraph (2).” Id. § 2253(c)(3) (emphasis added).
   It’s not clear that either of the two issues are “specific” enough to make “a substantial
   showing of the denial of a constitutional right.” Id. § 2253(c)(2), (3) (emphases added).
   Because we conclude that Vargas-Soto procedurally defaulted his claim, we need not
   address this non-jurisdictional issue. See Castro, 30 F.4th at 247. But we hasten to
   underscore that further care is needed when proposing, drafting, and granting COAs.




                                                 6
Case: 20-10705      Document: 00516341053           Page: 7    Date Filed: 06/02/2022




                                     No. 20-10705


                                          A.
          AEDPA has a strict res judicata provision. It bars—with no
   exceptions—any claim “that was presented in a prior application.” 28
   U.S.C. § 2244(b)(1). The Supreme Court has held that this bar is
   jurisdictional. See Panetti v. Quarterman, 551 U.S. 930, 942 (2007).
          And this bar applies to § 2255 motions. Under § 2255(h), a movant
   must get authorization to file “[a] second or successive motion . . . as provided
   in section 2244 by a panel of the appropriate court of appeals.” (Emphasis
   added.) We’ve held that “this cross-reference incorporates § 2244(b)(1)’s
   strict relitigation bar into § 2255(h)’s scheme.” In re Bourgeois, 902 F.3d 446,
   447 (5th Cir. 2018); cf. Avery v. United States, 140 S. Ct. 1080, 1080 (2020)
   (Kavanaugh, J., statement respecting the denial of certiorari) (noting that the
   Second, Third, Seventh, Eighth, and Eleventh Circuits agree but that the
   Sixth Circuit recently disagreed). Thus, we must “dismiss[]” a “claim
   presented” in a “second” motion “that was presented in a prior” motion.
   28 U.S.C. § 2244(b)(2).
          To see why Vargas-Soto’s claim is nevertheless not barred, consider
   what kind of claim Vargas-Soto asserts. He contends that his motion presents
   a “Dimaya claim.” But we’ve recently held that there are no separate claims
   for Johnson, Dimaya, and Davis; rather, there’s just one claim based on the
   same void-for-vagueness ground (hereinafter, “void-for-vagueness claim” or
   “vagueness claim”). See United States v. Castro, 30 F.4th 240, 247 (5th Cir.
   2022) (concluding that a Johnson claim is the same as a Davis claim because
   they are “based on the same ground (void-for-vagueness)”). So Vargas-Soto
   presents a void-for-vagueness claim.
          Vargas-Soto hasn’t presented this claim in a motion before. The only
   other time he presented a void-for-vagueness claim was in a request for
   authorization to file a successive § 2255 motion shortly after Johnson and




                                          7
Case: 20-10705      Document: 00516341053          Page: 8    Date Filed: 06/02/2022




                                    No. 20-10705


   Welch. But AEDPA clearly distinguishes a request for authorization to file a
   motion for relief from the motion itself. Compare, e.g., 28 U.S.C.
   § 2244(b)(3)(A) (“Before a second or successive application permitted by
   this section is filed in the district court, the applicant shall move in the
   appropriate court of appeals for an order authorizing the district court to
   consider the application.”), with id. § 2244(b)(2) (barring a claim that’s
   presented in a second filed “application”); see also Beras v. Johnson, 978 F.3d
   246, 252 (5th Cir. 2020) (explaining that while state prisoners file
   “applications,” federal prisoners file “motions”). Here, we denied Vargas-
   Soto’s request for authorization to file his motion. That means he never
   actually filed the underlying motion. And it also means that AEDPA’s
   absolute bar on previously presented claims is inapplicable.
                                         B.
          Even for claims that have not been made in a prior motion, AEDPA
   eliminates federal jurisdiction over second-or-successive motions, unless
   they are first authorized by the court of appeals to “meet the strict procedural
   requirements” of 28 U.S.C. § 2255(h). See United States v. Wiese, 896 F.3d
   720, 723–24 (5th Cir. 2018). Pursuant to those strict procedural
   requirements, we must make certain conclusions before authorizing a
   second-or-successive motion. As relevant here, § 2255(h)(2) requires us to
   conclude that Vargas-Soto’s underlying claim relies on “[1] a new rule of
   constitutional law, [2] made retroactive to cases on collateral review by the
   Supreme Court, that [3] was previously unavailable.” We consider each
   requirement in turn.
                                          1.
          Vargas-Soto first must show that Dimaya announced a new rule of
   constitutional law. He does.




                                          8
Case: 20-10705      Document: 00516341053            Page: 9   Date Filed: 06/02/2022




                                     No. 20-10705


          “A rule is new unless it was dictated by precedent existing at the time
   the defendant’s conviction became final.” Edwards v. Vannoy, 141 S. Ct.
   1547, 1555 (2021) (quotation omitted). “In other words, a rule is new unless,
   at the time the conviction became final, the rule was already apparent to all
   reasonable jurists.” Ibid. (quotation omitted).
          Dimaya was not dictated by precedent when Vargas-Soto’s conviction
   became final. After Johnson, our en banc court concluded that the INA’s
   residual clause was not unconstitutionally vague. See United States v.
   Gonzalez-Longoria, 831 F.3d 670 (5th Cir. 2016) (en banc). Dimaya abrogated
   this decision. And it did so over a four-justice dissent. See 138 S. Ct. at 1234–
   41 (Roberts, C.J., dissenting); see also id. at 1242–59 (Thomas, J., dissenting).
   Therefore, we conclude that the rule adopted in Dimaya was open to
   reasonable debate and not “dictated by” Johnson.
          Moreover, Supreme Court precedent instructs us to focus on when
   “the defendant’s conviction became final” to determine whether a rule is
   new. Edwards, 141 S. Ct. at 1555; see also, e.g., Lambrix v. Singletary, 520 U.S.
   518, 527–28 (1997). Vargas-Soto’s conviction became final in 2013. At that
   point, neither Johnson nor Dimaya had been decided. If Dimaya wasn’t
   dictated by precedent after Johnson, it certainly wasn’t when Vargas-Soto’s
   conviction became final. Cf. Welch, 578 U.S. at 129 (“It is undisputed that
   Johnson announced a new rule.”). In short, Dimaya announced a new rule of
   constitutional law.
                                          2.
          Vargas-Soto next must show that the Supreme Court has made
   Dimaya retroactive to cases (like his) on collateral review. This time Vargas-
   Soto technically cannot make that showing, but precedent requires us to
   agree with him anyway.




                                          9
Case: 20-10705        Document: 00516341053                Page: 10        Date Filed: 06/02/2022




                                           No. 20-10705


           In Tyler v. Cain, 533 U.S. 656 (2001), the Supreme Court explained
   two ways that it can make a new rule of constitutional law retroactive under
   § 2255(h)(2).3 First, the Supreme Court itself can expressly hold that a new
   rule is retroactive on collateral review. Id. at 662–64. Or second, the Supreme
   Court’s holdings in “[m]ultiple cases can render a new rule retroactive” but
   “only if the holdings in those cases necessarily dictate retroactivity of the new
   rule.” Id. at 666. We cannot infer that the Supreme Court has made
   something retroactive “when it merely establishes principles of retroactivity
   and leaves the application of those principles to lower courts.” Id. at 663.
           The Supreme Court has not expressly made Dimaya retroactive. As
   we previously held: “Dimaya did not address whether its holding might apply
   retroactively on collateral review.” Pisciotta v. Harmon, 748 F. App’x 634,
   635 (5th Cir. 2019) (per curiam). We’ve reached the same conclusion in
   considering whether the Court made Davis retroactive, and for retroactivity
   under § 2255(h)(2), “[t]here is no principled distinction between Dimaya
   and Davis.” In re Hall, 979 F.3d 339, 346 (5th Cir. 2020).
           Thus, Dimaya can be retroactive only if the holdings of multiple
   Supreme Court cases “necessarily dictate retroactivity.” Tyler, 533 U.S. at
   666. And to show that, Vargas-Soto must rely on Schriro, Johnson, Welch, and
   Dimaya. Schriro held that new substantive rules generally apply retroactively.
   Johnson held that the term “violent felony” in ACCA was void. Welch held
   that Johnson declared a new rule of constitutional law that is retroactive
   because it changed the substantive reach of the relevant statute. Dimaya
   extended the right initially recognized in Johnson and held that the term
   “crime of violence” in the INA was unconstitutionally vague, changing its


           3
             In Tyler, the Supreme Court addressed a state prisoner’s § 2244(b)(2)(A)
   application. But the retroactivity language in that provision is materially identical to that in
   § 2255(h)(2), which applies to federal prisoners.




                                                 10
Case: 20-10705     Document: 00516341053            Page: 11   Date Filed: 06/02/2022




                                     No. 20-10705


   substantive reach. The combined holdings of Schriro, Johnson, Welch, and
   Dimaya thus “necessarily dictate retroactivity.” Tyler, 533 U.S. at 666; but
   cf. Hall, 979 F.3d at 347 (“A reasonable jurist could easily read Welch and
   conclude that Davis’s retroactivity logically follows. But that is different from
   saying that Welch necessarily dictates that outcome.”).
          That’s obviously quite a fruit salad of precedent. And a lot hinges on
   whether we’re correctly inferring the Supreme Court’s meaning from four
   different cases spanning multiple decades. Cf. In re Harris, 988 F.3d 239, 241
   (5th Cir. 2021) (Oldham, J., concurring) (“If it were up to me, I’d wait until
   the Supreme Court itself made Davis retroactive, as § 2255(h)(2) requires.
   But at this point, we have numerous Fifth Circuit panels that have authorized
   successive motions under § 2255(h)(2) to raise Davis claims.”). But under
   our precedent, we’re constrained to hold that the Supreme Court has made
   Dimaya retroactive.
                                          3.
          Vargas-Soto last must show that Dimaya’s new and retroactive rule
   was previously unavailable. Again, he does.
          “To satisfy this requirement, the new constitutional rule [Vargas-
   Soto] puts forth must not have been available to him when he brought his last
   federal proceeding—including an authorization motion—challenging his
   conviction.” In re Thomas, 988 F.3d 783, 790 (4th Cir. 2021). Vargas-Soto’s
   last proceeding before the instant § 2255 motion was a request for
   authorization to file a successive § 2255 motion after Johnson and Welch but
   before Dimaya. Because Dimaya announced a new rule even after Johnson,
   the claim was previously unavailable to Vargas-Soto.
          Vargas-Soto’s motion thus passes § 2255(h)(2). We have jurisdiction.




                                          11
Case: 20-10705     Document: 00516341053            Page: 12    Date Filed: 06/02/2022




                                     No. 20-10705


                                          III.
          Our first merits question is whether Vargas-Soto’s § 2255 motion is
   time-barred. We can raise this question sua sponte. See Day v. McDonough, 547
   U.S. 198, 209 (2006).
          Section 2255(f ) says a one-year limitations period “applies to ‘all
   motions’ under § 2255, initial motions as well as second or successive ones.”
   Dodd v. United States, 545 U.S. 353, 359 (2005). The limitations period
   “run[s] from the latest of” four dates. 28 U.S.C. § 2255(f ). Here, the
   relevant trigger for starting the limitations period is “the date on which the
   right asserted was initially recognized by the Supreme Court, if that right has
   been newly recognized by the Supreme Court and made retroactively
   applicable to cases on collateral review.” Id. § 2255(f )(3). We call this “the
   (f )(3) trigger” and ask when the Court “initially recognized” “the right
   asserted” in Vargas-Soto’s § 2255 motion.
          We hold (A) the Supreme Court initially recognized that right in
   Johnson. Then we explain (B) why Dimaya didn’t reset the (f )(3) trigger. We
   last hold (C) Vargas-Soto’s § 2255 motion is nonetheless timely.
                                          A.
          We start with “the right asserted” in Vargas-Soto’s § 2255 motion.
   This inquiry immediately presents a level-of-generality problem. At a high
   level of generality, the right asserted by Vargas-Soto is the right to fair notice
   of the law. The initial recognition of that right dates back to before the
   Founding. See, e.g., Antonin Scalia, The Rule of Law as a Law of Rules, 56 U.
   Chi. L. Rev. 1175, 1179 (1989) (discussing Nero’s practice of posting laws
   high on pillars so that they would be harder to read and easier to break). At a
   much more granular level, “the right asserted” by Vargas-Soto’s motion was
   recognized in Dimaya. That decision, after all, is where the Court held
   unconstitutional the INA provision under which Vargas-Soto was sentenced.




                                          12
Case: 20-10705     Document: 00516341053            Page: 13   Date Filed: 06/02/2022




                                     No. 20-10705


   So the initial recognition of his asserted right—and hence the beginning of
   his limitations period—is somewhere between 50 A.D. (Nero) and 2018
   (Dimaya).
          To pick the appropriate level of generality, we return to the statutory
   text. The (f )(3) trigger restarts a prisoner’s limitations period on “the date
   on which the right asserted was initially recognized by the Supreme Court, if
   that right has been newly recognized by the Supreme Court and made
   retroactively applicable to cases on collateral review.” 28 U.S.C.
   § 2255(f )(3). This text “unequivocally identifies one, and only one, date [for
   the (f )(3) trigger]: ‘the date on which the right asserted was initially
   recognized by the Supreme Court.’” Dodd, 545 U.S. at 357 (quoting the
   (f )(3) trigger). Then the text specifies two conditions, both of which must
   obtain to pull the (f )(3) trigger: (a) the Court must’ve newly recognized the
   asserted right, and (b) the Court must’ve made it retroactively applicable to
   cases on collateral review.
          The upshot of this text, the Court has acknowledged, can be “harsh”
   and “difficult” for prisoners. Id. at 359. That’s because the (f )(3) trigger can
   be pulled—and the one-year clock can be running—but the prisoner won’t
   know it until both the (a) and (b) conditions are met. Think about it like a
   leaky roof. The roof can start leaking on Day X. But the homeowner won’t
   actually know it until some later Day Y after two conditions are met—when
   (a) the homeowner goes into the attic and (b) finds a puddle of water. This
   can generate harsh and difficult results for the homeowner because the leak
   started on Day X, no matter that the homeowner discovered it on some later
   Day Y.
          The (f )(3) trigger works exactly the same way. The Court initially
   recognizes a right on Day X. That immediately starts a one-year limitations
   period for all prisoners who want the benefit of the (f )(3) trigger, even if




                                          13
Case: 20-10705     Document: 00516341053           Page: 14    Date Filed: 06/02/2022




                                    No. 20-10705


   (a) the Court has not yet clarified that the right is a newly recognized one,
   and (b) the Court has not yet made it retroactive. The (f )(3) clock is running
   all the same. See Dodd, 545 U.S. at 359. Perhaps Day Y—that is, a
   hypothetical later date on which the Court clarifies that the right is (a) newly
   recognized and (b) retroactive—rolls around 364 days after Day X. Or
   perhaps Day Y is 700 days after Day X. Again, it doesn’t matter. Day X is and
   always will be the operative date for when the (f )(3) trigger starts a new
   limitations period.
          So, how does all this apply to Vargas-Soto? He asserts the right not to
   be sentenced on the basis of an unconstitutionally vague residual clause. The
   Court initially recognized that right in Johnson, on June 26, 2015. That is Day
   X and hence the (f )(3) trigger for Vargas-Soto. It’s true that no one—
   including Vargas-Soto—could’ve known that the (f )(3) trigger had been
   pulled and that the limitations period was running on Day X. Vargas-Soto
   could not have known that until the much later Day Y—when the Court
   specified (a) that it newly recognized the right in Johnson and (b) made it
   retroactive to cases on collateral review. The Court did (a) in several cases.
   See, e.g., Beckles, 137 S. Ct. at 892 (explaining Johnson recognized that “the
   Due Process Clause prohibits the Government from taking away someone’s
   life, liberty, or property under a criminal law so vague that it fails to give
   ordinary people fair notice of the conduct it punishes, or so standardless that
   it invites arbitrary enforcement” (quotation omitted)). And as discussed
   above in Part II.B, the Court did not make the Johnson right retroactive to
   prisoners like Vargas-Soto until it decided Dimaya on April 17, 2018. Thus,
   Day Y (the day when both conditions were met) was 1,026 days after Day X
   (the day the Court initially recognized the asserted right). But that does
   nothing to change the operative date for the (f )(3) trigger. The Court pulled
   it—and hence started Vargas-Soto’s limitations period—when it decided
   Johnson on Day X: June 26, 2015.




                                         14
Case: 20-10705      Document: 00516341053             Page: 15     Date Filed: 06/02/2022




                                       No. 20-10705


                                            B.
          It’s wrong to suggest that Dimaya reset the (f )(3) trigger. As explained
   above, Dimaya was the last case in the string of precedents that made Johnson
   applicable to Vargas-Soto’s sentence. But the (f )(3) trigger is not pulled by
   the last case in the string; it’s pulled by the first one. That is, (f )(3) starts the
   limitations period when the Supreme Court initially recognizes the right—as
   it did in Johnson. To hold otherwise would squarely contravene the Court’s
   opinion in Dodd.
          Neither United States v. Morgan, 845 F.3d 664 (5th Cir. 2017), nor
   United States v. London, 937 F.3d 502 (5th Cir. 2019), is to the contrary. Both
   opinions have stray sentences that, wrenched from context, might be read to
   conflate the (f )(3) trigger with the “new rule” requirement in § 2255(h)(2).
   But it’s never a fair reading of precedent to take such sentences out of
   context. See Brown v. Davenport, 142 S. Ct. 1510, 1528 (2022) (“This Court
   has long stressed that the language of an opinion is not always to be parsed as
   though we were dealing with the language of a statute.” (quotation omitted)).
   And that’s especially so where the out-of-context reading would directly
   contravene the Supreme Court’s binding precedent in Dodd. The better
   reading of our cases is that, in accordance with Dodd (and the plain and
   ordinary meaning of § 2255), the (f )(3) trigger starts the limitations period
   when the Court initially recognizes a right.
          Take Morgan. There, the movant argued that the Supreme Court
   initially recognized a right in Descamps v. United States, 570 U.S. 254 (2013).
   Rather than analyze the text of the (f )(3) trigger, we focused on whether
   Descamps established a “new rule” under § 2255(h)(2). We held it did not
   and therefore Morgan’s claim was untimely. See Morgan, 845 F.3d at 668.
          That makes perfect sense because a “new rule” is always a necessary
   but insufficient condition for the (f )(3) trigger. That is, the (f )(3) trigger




                                            15
Case: 20-10705      Document: 00516341053           Page: 16   Date Filed: 06/02/2022




                                     No. 20-10705


   requires three things—an initially recognized right (on Day X) that satisfies
   conditions (a) and (b). The second condition (b), in turn, hinges on the
   retroactivity inquiry for “new rules.” Thus, if (b) is not met, then the (f )(3)
   trigger is not pulled, and no new limitations period applies. Morgan therefore
   held that the prisoner could not get the benefit of the (f )(3) trigger because
   he could not satisfy one of its prerequisites—namely, the (b) condition.
          Likewise in London. There, the prisoner wanted the benefit of the
   (f )(3) trigger based on the right initially recognized in Johnson. The problem,
   however, was that Johnson initially recognized the constitutional right to
   challenge a vague sentencing statute, and London wanted to extend that
   holding to the Sentencing Guidelines. London, 937 F.3d at 507–09. We held
   that extending Johnson to the Guidelines would require a new rule that the
   Supreme Court had not yet made, much less made retroactive to cases on
   collateral review. See id. at 507. Thus, as in Morgan, the (b) condition for the
   (f )(3) trigger was not met, and hence the prisoner could not get the benefit of
   the (f )(3) limitations period.
          Neither Morgan nor London nor any other case in this circuit even
   suggests that a new rule (like Dimaya) is sufficient standing alone to trigger a
   new limitations period under (f )(3). And that’s for good reason. If a new rule
   were sufficient to trigger a one-year limitations period under (f )(3), then
   Congress would have written (f )(3) the way it wrote (h)(2). See Wis. Cent.
   Ltd. v. United States, 138 S. Ct. 2067, 2071 (2018) (“We usually presume
   differences in language like this convey differences in meaning.” (quotation
   omitted)); Antonin Scalia & Bryan A. Garner, Reading Law:
   The Interpretation of Legal Texts 170 (2012) (“[A] material
   variation in terms suggests a variation in meaning.”); see also ibid. (“And
   likewise, where the document has used one term in one place, and a
   materially different term in another, the presumption is that the different
   term denotes a different idea.”). The plain and ordinary meaning of the (f )(3)



                                          16
Case: 20-10705        Document: 00516341053              Page: 17       Date Filed: 06/02/2022




                                          No. 20-10705


   trigger requires more than a new rule, so there’s no basis in law or logic for
   an assertion that a new rule like Dimaya is sufficient to trigger a new (f )(3)
   limitations period.
                                                C.
           Because Dimaya does not trigger a new (f )(3) limitations period,
   Vargas-Soto is stuck with the one triggered by Johnson. The Court decided
   Johnson on June 26, 2015. Vargas-Soto requested authorization to file the
   instant § 2255 motion on August 15, 2018—more than three years after Day
   X (i.e., the day the Supreme Court initially recognized the asserted right). So
   you might think that he’s too late.
           But he’s not. That’s because Vargas-Soto timely filed a request for
   authorization within one year of Johnson. Specifically, he requested
   authorization under § 2255(h)(2) on the very last day he had to satisfy the
   limitations period.4 In that request for authorization, Vargas-Soto argued that
   his sentence should be vacated because the INA’s residual clause was
   unconstitutionally vague—the same argument he obviously makes now. So
   Vargas-Soto did his part and satisfied AEDPA’s limitations period.
           We, on the other hand, fell short. On September 2, 2016, we denied
   Vargas-Soto’s timely request for authorization. We apparently thought that
   Johnson and Welch provided no help to a prisoner, like Vargas-Soto, who was
   sentenced under the INA. But Dimaya makes clear that our 2016 denial was
   wrong. We therefore hold that Vargas-Soto timely filed—not because he filed


           4
            A prisoner satisfies the limitations period when he files, in accordance with the
   prison mailbox rule, his request for authorization to file a second-or-successive § 2255
   motion within one year of the (f )(3) trigger. See In re Williams, 759 F.3d 66, 68–69 (D.C.
   Cir. 2014) (Sentelle, J.). The limitations period under (f )(3) expired on June 26, 2016, but
   that was a Sunday. That gave Vargas-Soto an extra day, through June 27, under Federal
   Rule of Civil Procedure 6(a)(2)(C). Vargas-Soto filed his request on June 27.




                                                17
Case: 20-10705     Document: 00516341053            Page: 18    Date Filed: 06/02/2022




                                     No. 20-10705


   within one year of Dimaya, but rather because he filed within one year of
   Johnson.
                                          IV.
          Next, we turn to procedural default. All agree that Vargas-Soto
   procedurally defaulted his void-for-vagueness claim. The only question is
   whether he can excuse that default. To do so, Vargas-Soto must show either
   (A) cause and prejudice or (B) actual innocence. Gonzales v. Davis, 924 F.3d
   236, 242 (5th Cir. 2019) (per curiam); see also United States v. Frady, 456 U.S.
   152, 167–68 (1982) (procedural default applicable to § 2255 motions); United
   States v. Willis, 273 F.3d 592, 596 (5th Cir. 2001) (same). We hold that
   Vargas-Soto can’t show either requirement.
                                          A.
          Start with cause. To establish it, the movant “must show that some
   objective factor external to the defense impeded counsel’s efforts to comply
   with the [relevant] procedural rule.” Davila v. Davis, 137 S. Ct. 2058, 2065
   (2017) (quotation omitted). “A factor is external to the defense if it cannot
   fairly be attributed to” the movant. Ibid. (quotation omitted). The Supreme
   Court has not provided “an exhaustive catalog of such objective
   impediments to compliance with a procedural rule,” but “a showing that the
   factual or legal basis for a claim was not reasonably available to counsel or that
   some interference by officials, made compliance impracticable, would
   constitute cause.” Murray v. Carrier, 477 U.S. 478, 488 (1986) (quotation
   omitted). Vargas-Soto contends there was a legal impediment that prevented
   him from timely raising his vagueness claim on direct review—namely, that
   the Supreme Court had not yet held that his vagueness claim was a winner.
          We first detail (1) when a movant may rely on a legal impediment to
   show cause. We then explain (2) nothing impeded Vargas-Soto from raising




                                           18
Case: 20-10705       Document: 00516341053           Page: 19   Date Filed: 06/02/2022




                                      No. 20-10705


   his vagueness claim before Johnson or Dimaya. We last reject (3) Vargas-
   Soto’s remaining counterarguments.
                                           1.
            The possibility that a legal impediment may qualify as cause originated
   in the pre-AEDPA case of Reed v. Ross, 468 U.S. 1 (1984). There, the
   Supreme Court “h[e]ld that where a constitutional claim is so novel that its
   legal basis is not reasonably available to counsel, a defendant has cause.” Id.
   at 16.
            Later Supreme Court decisions have substantially limited that
   holding. Take Smith v. Murray, 477 U.S. 527 (1986). In that case, the Court
   emphasized that “perceived futility alone cannot constitute” a legal
   impediment. Id. at 535 (quotation omitted). That is, a prisoner can’t fail to
   raise an argument at time X and then say at later time Y, “my argument
   would have been futile at time X, so I have cause for the default.” Why?
   Because, the Supreme Court explained, if the prisoner had raised the
   argument at time X, “a state [or federal] court may [have] decide[d], upon
   reflection, that the contention [wa]s valid.” Ibid. (quotation omitted). And
   it’s that “very prospect” of a change in the law “that undergirds the rule”
   requiring prisoners to raise their claims even when they appear futile under
   then-current law. Ibid. The Court also limited Reed to establish merely this:
   “[T]he question is not whether subsequent legal developments have made
   counsel’s task easier, but whether at the time of the default the claim was
   ‘available’ at all.” Id. at 537.
            Also take Bousley v. United States, 523 U.S. 614 (1998). There, the
   Court reaffirmed that “where the basis of a claim is available, and other
   defense counsel have perceived and litigated that claim,” the claim is not
   novel. Id. at 623 n.2 (quotation omitted). It similarly reaffirmed that “futility
   cannot constitute cause.” Id. at 623 (quotation omitted).




                                           19
Case: 20-10705      Document: 00516341053           Page: 20    Date Filed: 06/02/2022




                                     No. 20-10705


          Taken together, Supreme Court precedent holds that a prisoner
   cannot invoke “novelty” as cause for a default where he was legally able to
   make the putatively novel argument. We therefore agree with our sister
   circuits that a claim is not “novel” where a prisoner could (or where other
   prisoners did in fact) raise it at time X. See Anderson v. Kelley, 938 F.3d 949,
   962 (8th Cir. 2019) (“[I]f the tools were available for a petitioner to construct
   the legal argument at the time of the state appeals process, then the claim
   cannot be said to be so novel as to constitute cause for failing to raise it
   earlier.” (quotation omitted)); Gatewood v. United States, 979 F.3d 391, 395
   (6th Cir. 2020) (“If another litigant pressed the claim, the tools required to
   conceive it must have existed.”); Granda v. United States, 990 F.3d 1272,
   1287 (11th Cir. 2021) (“[E]ven if others have not been raising a claim, the
   claim may still be unnovel if a review of the historical roots and development
   of the general issue involved indicate that petitioners did not lack the tools to
   construct their constitutional claim.” (quotation omitted)).
                                          2.
          Vargas-Soto contends that he had cause for not raising his vagueness
   claim on direct appeal: He did not then have the benefit of Johnson and
   Dimaya. Those decisions were so pathbreaking, Vargas-Soto contends, that
   he could not reasonably have anticipated them and hence could not have
   preserved his vagueness claim without them. He might be right that Johnson
   and Dimaya were bolts from the blue. But Vargas-Soto is still wrong that their
   absence constituted cause. That’s because, even without them, Vargas-Soto
   undisputedly had the tools for timely raising his vagueness claim. That’s for
   three reasons.
          First, the Supreme Court has recognized that criminal statutes are
   subject to vagueness challenges since at least 1954. See United States v.
   Harriss, 347 U.S. 612, 617 (1954). And the Supreme Court has recognized




                                          20
Case: 20-10705     Document: 00516341053           Page: 21   Date Filed: 06/02/2022




                                    No. 20-10705


   vagueness challenges to sentencing provisions since at least 1979. See United
   States v. Batchelder, 442 U.S. 114, 123 (1979) (“So too, vague sentencing
   provisions may pose constitutional questions if they do not state with
   sufficient clarity the consequences of violating a given criminal statute.”).
   These decisions show that Vargas-Soto had the tools he needed to raise a
   vagueness challenge between 2011 (when he was convicted) and 2013 (when
   his conviction became final on direct appeal).
          Second, other defendants were raising such claims before Vargas-Soto
   ever set foot in federal court. We’ve previously held that other defendants’
   claims suffice to show that a claim was not “novel.” See Bates v. Blackburn,
   805 F.2d 569, 576–77 (5th Cir. 1986). The fact that the Federal Public
   Defender for the Western District of Texas had squarely attacked the INA’s
   residual clause as unconstitutionally vague three years before Vargas-Soto’s
   sentencing further establishes that this claim was not novel. See United States
   v. Nevarez-Puentes, 278 F. App’x 429, 430 (5th Cir. 2008) (per curiam).
          Third, other defendants were raising vagueness challenges to other
   similarly worded statutes before Vargas-Soto’s sentencing. For example, the
   Supreme Court decided James in 2007. There, Justice Scalia argued at length
   that ACCA’s materially identical residual clause was unconstitutionally
   vague. 550 U.S. at 214–31 (Scalia, J., dissenting). And in June 2011, the Court
   decided Sykes, where the majority rejected the argument that the residual
   clause was unconstitutionally vague and where Justice Scalia expanded his
   void-for-vagueness argument. See 564 U.S. at 15–16 (majority op.); id. at 28–
   35 (Scalia, J., dissenting). These decisions provided Vargas-Soto the tools
   needed to raise his vagueness claim.
          Our sister circuits reinforce this conclusion. They’ve rejected the idea
   that prisoners always had cause for defaulting their vagueness claims before
   Johnson and Davis. See, e.g., Granda, 990 F.3d at 1285–88 (Davis); Herron v.




                                          21
Case: 20-10705       Document: 00516341053          Page: 22   Date Filed: 06/02/2022




                                     No. 20-10705


   United States, No. 21-10212, 2022 WL 987423, at *2–3 (11th Cir. Apr. 1,
   2022) (per curiam) (Davis); Gatewood, 979 F.3d at 394–98 (Johnson). We see
   no reason to treat Vargas-Soto’s claim differently.
                                          3.
             The crux of Vargas-Soto’s counterargument is that we must rigidly
   apply Reed v. Ross. But that decision does nothing to help Vargas-Soto in light
   of (a) AEDPA, (b) precedent, and (c) practice.
                                          a.
             Start with AEDPA. That landmark statute tells us when a prisoner can
   invoke a novel precedent to seek postconviction relief. It says that a prisoner
   can file a second or successive request for relief when he can point to “a new
   rule of constitutional law, made retroactive to cases on collateral review by
   the Supreme Court, that was previously unavailable.” 28 U.S.C.
   § 2255(h)(2). That statutory text, in turn, evokes the new-rule-retroactivity
   paradigm of Teague v. Lane, 489 U.S. 288 (1989). Generally, Supreme Court
   decisions are not retroactive under Teague and § 2255(h)(2). See, e.g.,
   Edwards, 141 S. Ct. at 1555 (“[T]he Court has repeatedly stated that new
   rules of criminal procedure ordinarily do not apply retroactively on federal
   collateral review.”). Thus, under AEDPA and Teague, new or novel legal
   rules generally do not help prisoners file new requests for postconviction
   relief.
             Reed v. Ross predates AEDPA and Teague and says the opposite. That
   decision posits three circumstances in which a postconviction litigant might
   invoke a “novel” Supreme Court decision: the Supreme Court explicitly
   overrules one of its precedents; the Supreme Court overturns a longstanding
   and widespread practice that enjoyed widespread approval in the inferior
   courts; and the Supreme Court disapproves a practice that it arguably
   sanctioned in prior cases. 468 U.S. at 17–18. All sorts of Supreme Court




                                          22
Case: 20-10705     Document: 00516341053              Page: 23   Date Filed: 06/02/2022




                                       No. 20-10705


   decisions do these things. In fact, it’s difficult to imagine how a prisoner
   could win a case in the Supreme Court and not satisfy at least one of the Reed
   categories for “novelty.” Thus, under Vargas-Soto’s expansive reading of
   Reed v. Ross, new or novel legal rules generally do apply retroactively and help
   prisoners file new requests for postconviction relief. See id. at 17 (framing its
   holding in terms of “retroactiv[ity]”). That is tough to square with Teague
   and Congress’s post-Reed decision in AEDPA to limit the retroactive
   application of novel legal rules.
          Vargas-Soto’s understanding of Reed v. Ross also would generate
   highly anomalous results for state prisoners subject to AEDPA. (Recall that
   Ross himself was a state prisoner, and Reed’s holding purports to apply
   equally to both state and federal prisoners who default their claims.) After
   AEDPA, the state prisoner who raises a claim and loses it will confront the
   formidable task of overcoming the relitigation bar, 28 U.S.C. § 2254(d),
   whereas the state prisoner who defaults the claim can later invoke Reed to
   capitalize on a third prisoner’s success in litigating (and winning) it. That
   makes the sandbagging state prisoner substantially better off than the diligent
   one. But see Lucio v. Lumpkin, 987 F.3d 451, 474–76 (5th Cir. 2021) (en banc)
   (plurality op.) (emphasizing AEDPA’s anti-sandbagging principle). And it
   contravenes Congress’s judgment that prisoners cannot attack state court
   decisions using new rules of constitutional law that the state courts could not
   have foreseen. See, e.g., Greene v. Fisher, 565 U.S. 34, 38–41 (2011) (holding
   later-decided Supreme Court decisions cannot constitute “clearly
   established law” under § 2254(d), and that state court decisions instead must
   be reviewed only under precedent that existed at the time).




                                           23
Case: 20-10705        Document: 00516341053               Page: 24       Date Filed: 06/02/2022




                                          No. 20-10705


           AEDPA—no less than other rules governing postconviction
   litigation5—thus reflects the modern rule that new or novel legal decisions
   generally cannot be used to win postconviction relief. As the Supreme Court
   recently reminded us, the whole point of AEDPA is to “make[] winning
   habeas relief more difficult.” Davenport, 142 S. Ct. at 1526; see also Shinn v.
   Ramirez, --- S. Ct. ---, --- (2022) (“[G]iven our frequent recognition that
   AEDPA limited rather than expanded the availability of habeas relief[,] it is
   implausible that, without saying so, Congress intended this Court to
   liberalize the availability of habeas relief generally, or access to federal
   factfinding specifically.” (quotation omitted)).6 Vargas-Soto therefore
   cannot invoke Reed to make the task easier.



           5
             Consider the well-settled rule that the cause-and-prejudice standard “imposes a
   significantly higher hurdle than the plain error standard that governs direct appeals.”
   United States v. Reece, 938 F.3d 630, 634 n.3 (5th Cir. 2019) (quotation omitted); see also
   Brannigan v. United States, 249 F.3d 584, 587 (7th Cir. 2001) (explaining that establishing
   cause and prejudice “is more difficult than establishing ‘plain error’” (quoting Frady, 456
   U.S. at 164)). And futility is not an excuse in the plain-error context. See Greer v. United
   States, 141 S. Ct. 2090, 2099 (2021) (A “futility exception lacks any support in the text of
   the Federal Rules of Criminal Procedure or in [Supreme Court] precedents. . . . Rule 51’s
   focus on a party’s opportunity to object—rather than a party’s likelihood of prevailing on the
   objection—also undercuts Gary’s proposed futility exception.”). Thus, Vargas-Soto
   would have us hold that futility can establish cause for a default (the purportedly higher
   standard) but cannot establish plain error (the purportedly lower standard). That’s
   obviously backwards.
           6
              Brown v. Davenport and Shinn v. Ramirez each involved a state prisoner
   collaterally attacking his sentence in a federal habeas petition under the strictures of 28
   U.S.C. § 2254, as amended by AEDPA. Vargas-Soto is obviously a federal prisoner, and his
   § 2255 motion is not strictly speaking a habeas petition. See United States v. Cardenas, 13
   F.4th 380, 384 n.* (5th Cir. 2021) (“Section 2255 is a statutory substitute for habeas
   corpus.” (citing United States v. Hayman, 342 U.S. 205, 219 (1952))). We nonetheless hold
   that AEDPA amended § 2255, no less than it amended § 2254, to make winning
   postconviction relief more difficult. There is nothing remarkable about that. See Frady, 456
   U.S. at 164–68 (applying procedural default in the § 2255 context and concluding that there




                                                24
Case: 20-10705        Document: 00516341053              Page: 25        Date Filed: 06/02/2022




                                          No. 20-10705


                                                b.
           Next, precedent. The first two Reed categories—the ones Vargas-Soto
   relies on—were dicta. See Reed, 468 U.S. at 17 (listing the first two categories
   of novelty as (1) a Supreme Court decision that overturns a Supreme Court
   precedent and (2) a Supreme Court decision that overturns a widespread
   lower-court practice); id. at 18 (“This case is covered by the third
   category.”). The Supreme Court has never relied on the first two categories
   to find cause and hasn’t found cause based on the third category since Reed.
   The first two categories thus have “no binding force.” Wright v. Spaulding,
   939 F.3d 695, 701 (6th Cir. 2019) (Thapar, J.); see also Morrow v. Meachum,
   917 F.3d 870, 875 (5th Cir. 2019) (“Dictum is not law.”); Bryan A.
   Garner, et al., The Law of Judicial Precedent 44 (2016)
   (explaining that dictum does not “bind future courts” and is “not law per
   se”).
           Plus, we must read Reed in light of later Supreme Court precedent.
   Bousley and Murray squarely held that futile claims are not novel. These
   holdings unraveled Reed’s first two categories because their entire premise is
   futility. Bousley also narrowed Reed by replacing the tri-category framework
   with a single question of whether the “claim is so novel that its legal basis is
   not reasonably available to counsel.” 523 U.S. at 622. So the best
   understanding of Reed is the one the Court itself adopted in narrowing it. It is
   thus unsurprising that our sister circuits understand Bousley and Murray to
   have quashed Reed’s novelty categories. See, e.g., Gatewood, 979 F.3d at 395
   (“Subsequent case law, however, has limited the breadth of Reed’s
   holding.”); Daniels v. United States, 254 F.3d 1180, 1191 (10th Cir. 2001) (en



   is “no basis for affording federal prisoners a preferred status when they seek postconviction
   relief”).




                                                25
Case: 20-10705     Document: 00516341053            Page: 26    Date Filed: 06/02/2022




                                     No. 20-10705


   banc) (explaining that the Court later “narrowed the broad Reed ‘novelty’
   test in Bousley”); Simpson v. Matesanz, 175 F.3d 200, 212 (1st Cir. 1999)
   (questioning whether “the familiar Reed unavailability standard is still good
   law” after Bousley).
          Contrary to Vargas-Soto’s suggestion, Bousley isn’t cabined to
   statutory matters. It was Reed (not Bousley) that cabined itself to the specific
   situation before it. See Reed, 468 U.S. at 17 (“Although the question whether
   an attorney has a reasonable basis upon which to develop a legal theory may
   arise in a variety of contexts, we confine our attention to the specific situation
   presented here: one in which this Court has articulated a constitutional
   principle that had not been previously recognized but which is held to have
   retroactive application.” (quotation omitted)). Plus, Bousley announced its
   futility rule as a holding and without qualification, while Reed’s categories
   were both dicta and qualified. See United States v. Pollard, 20 F.4th 1252, 1261
   (9th Cir. 2021) (Nelson, J., concurring) (“Bousley was decided after Reed, and
   Bousley’s futility rule was dispositive rather than dicta. Bousley made no
   exception for claims that received consistent negative treatment in the
   courts.”).
                                           c.
          Last, practice. Defense counsel “routinely raise arguments to
   preserve them for further review despite binding authority to the contrary.”
   United States v. Scruggs, 714 F.3d 258, 264 (5th Cir. 2013); see also Pollard, 20
   F.4th at 1262 (Nelson, J., concurring) (“Competent defense counsel
   regularly preserve arguments for future appeal. Defense counsel are trusted
   with the great responsibility of using their discretion to bring the best
   arguments reasonably available.”). This entire enterprise would be pointless
   if futility constituted cause. And it would create a system of litigation




                                          26
Case: 20-10705     Document: 00516341053           Page: 27    Date Filed: 06/02/2022




                                    No. 20-10705


   freeriding, under which prisoners who do not make arguments get a free ride
   from those who do.
          Almendarez-Torres v. United States, 523 U.S. 224 (1998), illustrates the
   point. There, the Court held that a provision that “simply authorizes a court
   to increase the sentence for a recidivist” is a “penalty” and not a separate
   crime. See id. at 226–27. The consequence is that the Government doesn’t
   have to submit to a jury a sentencing enhancement that turns on a
   defendant’s prior criminal conviction. See ibid. A couple years later, the
   Supreme Court decided Apprendi v. New Jersey, 530 U.S. 466 (2000). In that
   case, the Court held that “any fact that increases the penalty for a crime
   beyond the prescribed statutory maximum must be submitted to a jury, and
   proved beyond a reasonable doubt.” Id. at 490. But the Apprendi Court
   maintained the significant exception announced in Almendarez-Torres, even
   though the majority acknowledged the decision was arguably wrong. As the
   Apprendi Court put it:
          Even though it is arguable that Almendarez-Torres was
          incorrectly decided, and that a logical application of our
          reasoning today should apply if the recidivist issue were
          contested, Apprendi does not contest the decision’s validity
          and we need not revisit it for purposes of our decision today to
          treat the case as a narrow exception to the general rule we
          recalled at the outset. Given its unique facts, it surely does not
          warrant rejection of the otherwise uniform course of decision
          during the entire history of our jurisprudence.
   Id. at 489–90 (quotation omitted).
          Today, Almendarez-Torres is still seriously questioned. Compare
   Rangel-Reyes v. United States, 547 U.S. 1200, 1200 (2006) (Thomas, J.,
   dissenting from the denial of certiorari) (stating that “it has long been clear
   that a majority of this Court now rejects that exception”), with ibid.
   (statement of Stevens, J.) (explaining that although he “continue[s] to



                                         27
Case: 20-10705      Document: 00516341053            Page: 28     Date Filed: 06/02/2022




                                      No. 20-10705


   believe that Almendarez-Torres . . . was wrongly decided, that is not a
   sufficient reason for revisiting the issue”). For this reason, we regularly get
   direct appeals seeking to preserve Almendarez-Torres challenges. See, e.g.,
   United States v. Garza-De La Cruz, 16 F.4th 1213 (5th Cir. 2021) (per
   curiam). “As a result, we routinely issue orders . . . summarily denying a
   claim on the ground that it is foreclosed by Almendarez-Torres.” Id. at 1214
   (concurring op.). And there’s nothing wrong with “preserving one’s rights
   just in case,” especially when jurists recognize the potential claim and when
   it’s well-established that failure to preserve the claim risks forfeiture of it. Id.
   at 1215.
          The same was true with vagueness arguments between 2011 and 2013.
   The Supreme Court recognized potential vagueness challenges in the 1950s
   and even applied those vagueness principles to residual clauses in federal
   sentencing statutes in James (2007) and Sykes (2011). Here, as with
   Almendarez-Torres, parties should’ve “litigate[d] in anticipation of . . . legal
   change.” Garza-De La Cruz, 16 F.4th at 1215 (concurring op.) (quotation
   omitted). Vargas-Soto’s contrary understanding of cause would mean that
   we should treat prisoners who raise the challenge the same as those that
   don’t. We reject that result.
                                           B.
          Finally, we turn to actual innocence. We hold (1) Supreme Court
   precedent forecloses Vargas-Soto’s attempt to use actual innocence as an
   escape route for his procedural default. Then we reject (2) Vargas-Soto’s
   reliance on our decision in United States v. Reece, 938 F.3d 630 (5th Cir. 2019).
                                            1.
          First, Supreme Court precedent. The Supreme Court has stressed
   that “‘actual innocence’ means factual innocence, not mere legal
   insufficiency.” Bousley, 523 U.S. at 623; see also Sawyer v. Whitley, 505 U.S.




                                           28
Case: 20-10705        Document: 00516341053               Page: 29       Date Filed: 06/02/2022




                                          No. 20-10705


   333, 339 (1992). In other words, the movant must show, by the required level
   of convincingness, that “no reasonable juror would have convicted him” of
   the substantive offense. Bousley, 523 U.S. at 623 (quotation omitted).
           The Supreme Court’s decisions addressing actual innocence
   presuppose that the prisoner has new evidence that did not exist at the time
   of conviction and sentencing. See, e.g., Schlup v. Delo, 513 U.S. 298, 316 (1995)
   (“Without any new evidence of innocence, even the existence of a concededly
   meritorious constitutional violation is not in itself sufficient to establish a
   miscarriage of justice that would allow a habeas court to reach the merits of a
   barred claim.” (emphasis added)); McQuiggin v. Perkins, 569 U.S. 383, 394–
   95 (2013) (“The miscarriage of justice exception, we underscore, applies to
   a severely confined category: cases in which new evidence shows it is more likely
   than not that no reasonable juror would have convicted the petitioner.”
   (emphases added) (quotation omitted)).7 And for good reason: If the prisoner
   does not present new evidence, then the prisoner either is asking courts to
   usurp the jury’s function by considering the same evidence the jury did or is
   making purely legal arguments.
           Here, Vargas-Soto does not argue factual innocence of the substantive
   crime—i.e., illegal reentry under 8 U.S.C. § 1326(a). Instead, he argues that
   none of his prior convictions qualify for the sentencing enhancement for an
   “aggravated felony” under § 1326(b)(2). That argument is exclusively legal.


           7
             See also, e.g., Calderon v. Thompson, 523 U.S. 538, 559 (1998) (“To be credible, a
   claim of actual innocence must be based on reliable evidence not presented at trial. . . . If
   the petitioner asserts his actual innocence of the underlying crime, he must show it is more
   likely than not that no reasonable juror would have convicted him in light of the new evidence
   presented in his habeas petition.” (emphasis added) (quotation omitted)); House v. Bell, 547
   U.S. 518, 538 (2006) (“A petitioner’s burden at the gateway stage is to demonstrate that
   more likely than not, in light of the new evidence, no reasonable juror would find him guilty
   beyond a reasonable doubt—or, to remove the double negative, that more likely than not
   any reasonable juror would have reasonable doubt.” (emphasis added)).




                                                29
Case: 20-10705     Document: 00516341053            Page: 30    Date Filed: 06/02/2022




                                     No. 20-10705


   And that’s not good enough. To conclude otherwise “would mean that
   actual innocence amounts to little more than what is already required to show
   prejudice.” Sawyer, 505 U.S. at 345 (quotation omitted). Vargas-Soto’s
   failure to present new evidence confirms that he isn’t asserting factual
   innocence but rather legal innocence.
                                          2.
          Vargas-Soto’s main counterargument hinges not on Supreme Court
   precedent but rather on ours. Specifically, he says he can show actual
   innocence under Reece. But there are at least two problems with that.
          First, Reece is best understood as merely accepting the Government’s
   concession that the movant there was actually innocent, rather than deciding
   the actual-innocence issue. See 938 F.3d at 634 n.3 (“The government’s brief
   recognizes as much.”). In other words, Reece merely signaled what the proper
   result should be based on precedent but did not “consider and consciously
   decide” the actual-innocence issue. Wright, 939 F.3d at 704. “It would be at
   least imprudent, and maybe improper, to make binding precedent out of a
   court’s simple acquiescence in the parties’ concessions and assumptions.”
   Ibid. Thus, “[o]ur hands are not tied in a later case just because, in an earlier
   one, a party conceded an issue and the panel took that concession at face
   value.” Ibid.
          Second, even if Reece decided actual innocence, the offense in Reece
   critically differs from the one here. In Reece, the movant was convicted of,
   among other things, using and carrying a firearm during a “crime of
   violence” under 18 U.S.C. § 924(c)(3). But the Supreme Court later held
   that § 924(c)(3)’s residual clause defining “crime of violence” was
   unconstitutionally vague. See Davis, 139 S. Ct. at 2336. In a footnote, we
   suggested that the movant established actual innocence of the substantive
   offense. Reece, 938 F.3d at 634 n.3. Specifically, we suggested that “if Reece’s




                                          30
Case: 20-10705     Document: 00516341053           Page: 31   Date Filed: 06/02/2022




                                    No. 20-10705


   convictions were based on the definition of [crime of violence] articulated in
   § 924(c)(3)(B), then he would be actually innocent of those charges” because
   his conviction required a “predicate” crime of violence. Ibid. (emphasis
   added). Put differently, Reece was actually innocent of the substantive
   offense charged because his conviction—not the particular length of his
   sentence—turned on the determination that he had committed a “crime of
   violence” under the void residual clause.
          By contrast, Vargas-Soto was convicted of the substantive offense of
   illegal reentry as proscribed under 8 U.S.C. § 1326(a), and he does not
   challenge that conviction. Instead, he argues that he’s actually innocent of
   his enhanced sentence under § 1326(b) for having a prior conviction for an
   “aggravated felony.” But § 1326(b) “does not define a separate crime”; it’s
   “a penalty provision, which simply authorizes a court to increase the
   sentence for a recidivist.” Almendarez-Torres, 523 U.S. at 226. So Vargas-
   Soto does not claim factual innocence of his conviction (§ 1326(a)) but makes
   a legal argument that he doesn’t qualify for the sentencing enhancement
   (§ 1326(b)). That’s at best legal innocence—not factual innocence.
          Our sister circuits confirm this conclusion. They’ve similarly
   concluded that factual innocence isn’t established when a sentencing
   enhancement—rather than the substantive offense—is at issue. See, e.g.,
   McKay v. United States, 657 F.3d 1190, 1199 (11th Cir. 2011) (“We thus
   decline to extend the actual innocence of sentence exception to claims of legal
   innocence of a predicate offense justifying an enhanced sentence.”); United
   States v. Pettiford, 612 F.3d 270, 284 (4th Cir. 2010) (“Rather, he makes the
   legal argument that this conviction should not have been classified as a
   ‘violent felony’ under the ACCA. This argument . . . is not cognizable as a
   claim of actual innocence. . . . [A]ctual innocence applies in the context of
   habitual offender provisions only where the challenge to eligibility stems
   from factual innocence of the predicate crimes, and not from the legal



                                         31
Case: 20-10705     Document: 00516341053              Page: 32   Date Filed: 06/02/2022




                                       No. 20-10705


   classification of the predicate crimes.” (quotation omitted)); Hope v. United
   States, 108 F.3d 119, 120 (7th Cir. 1997) (“We conclude that a successive
   motion under 28 U.S.C. § 2255 . . . may not be filed on the basis of newly
   discovered evidence unless the motion challenges the conviction and not
   merely the sentence.”).
                                   *        *         *
          Vargas-Soto failed to preserve his void-for-vagueness claim. So he
   procedurally defaulted it. And there’s no persuasive reason to excuse that
   default. We therefore find no reversible error in the district court’s judgment.
          AFFIRMED.




                                           32
Case: 20-10705          Document: 00516341053             Page: 33       Date Filed: 06/02/2022




                                           No. 20-10705


   W. Eugene Davis, Circuit Judge, dissenting:
           I disagree with the majority that Vargas-Soto failed to show “cause”
   and “prejudice” that excuse his procedural default. When Vargas-Soto was
   sentenced in 2011, and during his direct appeal through 2013, the
   constitutional void-for-vagueness claim he now raises was foreclosed by the
   Supreme Court in James v. United States, a 2007 decision.1 It was not until
   2015 that the Supreme Court in United States v. Johnson overruled James and
   decided the constitutional issue favorably to Vargas-Soto.2 Until the Court in
   Johnson overruled the contrary holding in James, the constitutional argument
   Vargas-Soto raises in his motion to vacate under 28 U.S.C. § 2255 was
   “novel.” While James remained effective, Vargas-Soto’s claim was not
   “reasonably available.”
           Vargas-Soto therefore has cause for his failure to raise the issue in his
   underlying proceedings. Because Vargas-Soto has obviously suffered
   prejudice,3 I would reach the merits of his claim and grant him relief under
   § 2255.4 Therefore, I respectfully dissent.


           1
               550 U.S. 192, 210 n.6 (2007).
           2
               576 U.S. 591, 606 (2015).
           3
               Vargas-Soto was sentenced to 15-years imprisonment under 8 U.S.C.
   § 1326(b)(2) based on his prior conviction for an “aggravated felony,” namely
   manslaughter, a “crime of violence” under 18 U.S.C. § 16(b). See 8 U.S.C.
   § 1101(a)(43)(F). Without the application of § 1326(b)(2)’s sentencing enhancement,
   Vargas-Soto was subject to a maximum term of 10-years imprisonment under § 1326(b)(1).
   The Government does not dispute that a sentence exceeding the statutory maximum by
   five years qualifies as actual prejudice.
           4
             The prior manslaughter conviction Vargas-Soto’s enhanced sentence was based
   on does not qualify under § 16(a)’s elements clause under the Supreme Court’s recent
   decision in Borden v. United States, 141 S. Ct. 1817, 1825 (2021) (plurality opinion) (holding
   that that an offense involving “reckless conduct” does not satisfy the elements clause’s
   definition of “an offense requiring ‘the use of force against the person of another’”); see




                                                33
Case: 20-10705         Document: 00516341053              Page: 34       Date Filed: 06/02/2022




                                           No. 20-10705


                                                 I.
          A number of provisions in the federal criminal statutes provide for a
   sentencing enhancement based on a defendant’s prior conviction for, e.g., a
   “crime of violence.”5 One way for a crime to fall within this definition is to
   meet the terms of the statutes’ substantially identical “residual clauses.” 6
   For years, including in Vargas-Soto’s case, courts enhanced sentences by
   applying the residual clauses without question. 7 Notably, before Vargas-
   Soto’s sentencing and direct appeal in 2011, the Supreme Court expressly
   held in James that one of these residual clauses, 18 U.S.C. § 924(e)(2)(B) in
   the Armed Career Criminal Act (“ACCA”), did not raise a constitutional
   void-for-vagueness problem.8
          However, in 2015, in Johnson, the Court overruled James and
   recognized that a residual clause is void-for-vagueness and constitutionally
   infirm when it (1) “ties the judicial assessment of risk to a judicially imagined
   ‘ordinary case’ of a crime, not to real-world facts or statutory elements,” and
   (2) “leaves uncertainty about how much risk it takes for a crime to qualify as
   a violent felony.”9 The major dispute in this case is whether the void-for-
   vagueness argument was “novel” at the time of Vargas-Soto’s procedural
   default. The novelty inquiry turns on whether the “legal basis” for Vargas-
   Soto’s claim—that, under Johnson and its progeny, 18 U.S.C. § 16(b) is void-



   also id. at 1835 (Thomas, J., concurring) (“A crime that can be committed through mere
   recklessness does not have as an element the ‘use of physical force.’”).
          5
              18 U.S.C. § 16.
          6
              Id. § 16(b).
          7
              See United States v. Vargas-Soto, 700 F.3d 180, 182–84 (5th Cir. 2012).
          8
              550 U.S. at 210 n.6.
          9
              576 U.S. at 597–98.




                                                34
Case: 20-10705               Document: 00516341053       Page: 35      Date Filed: 06/02/2022




                                          No. 20-10705


   for-vagueness—was “reasonably available.”10 If it was not, then Vargas-Soto
   has established cause for his procedural default.11
                                               A.
           We have clear direction from the Supreme Court on what “novelty”
   means in this context. In Reed v. Ross, the Court held, for the first time, that
   cause for a procedural default exists when the defaulted claim is “novel.”12
   The Court described three non-exhaustive situations in which a
   constitutional claim is sufficiently novel:
           First, a decision of this Court may explicitly overrule one of our
           precedents. Second, a decision may overturn a longstanding
           and widespread practice to which this Court has not spoken,
           but which a near-unanimous body of lower court authority has
           expressly approved. And, finally, a decision may disapprove a
           practice this Court arguably has sanctioned in prior cases.13
   Because Johnson expressly overruled James,14 the first category squarely fits
   this case, and we need look no further for a definition of novelty.
           Contrary to the majority’s conclusion, every circuit court, seven total,
   to consider whether Johnson is sufficiently novel to establish cause have held,
   under Reed, that it is. The First, Sixth, Seventh, and Tenth Circuits have




           10
             Bousley v. United States, 523 U.S. 614, 622 (quoting Reed v. Ross, 468 U.S. 1, 16
   (1984)) (emphasis added).
           11
                Id.
           12
                468 U.S. at 16.
           13
                Id. at 17.
           14
                576 U.S. at 606.




                                               35
Case: 20-10705          Document: 00516341053               Page: 36       Date Filed: 06/02/2022




                                            No. 20-10705


   issued precedential opinions on the issue.15 The Fourth, Ninth, and Eleventh
   Circuits have each decided the issue in non-precedential opinions.16
           The lone outlier is the Eleventh Circuit’s opinion in Granda v. United
   States.17 But that court relied on the fact that the movant, Carlos Granda,
   challenged a sentencing enhancement under 18 U.S.C. § 924(c)(3)(B)’s
   residual clause (the clause discussed in United States v. Davis18), rather than
   18 U.S.C. § 924(e)(2)(B)’s (the clause discussed in Johnson). Even so, the
   Granda court recognized the validity of Reed, but found the first category


           15
              See Lassend v. United States, 898 F.3d 115, 122–23 (1st Cir. 2018) (“Reed stated
   that, where the Supreme Court explicitly overrules one of its own precedents, . . . the failure
   of a defendant’s attorney to have pressed such a claim . . . is sufficiently excusable to satisfy
   the cause requirement. That is what happened here.” (internal quotation marks, brackets,
   and citations omitted)); Raines v. United States, 898 F.3d 680, 687 (6th Cir. 2018) and
   Gatewood v. United States, 979 F.3d 391, 396 (6th Cir. 2020) (construing Raines as holding
   that Johnson was “actually futile,” thereby satisfying Reed’s first category), cert. denied, 141
   S. Ct. 2798 (2021); Cross v. United States, 892 F.3d 288, 296 (7th Cir. 2018) (“We join the
   Tenth Circuit in excusing, under Reed’s first category, the petitioners’ failure to challenge
   the residual clause prior to Johnson.”); United States v. Snyder, 871 F.3d 1122, 1127–28
   (10th Cir. 2017) (“We therefore conclude that the Johnson claim was not reasonably
   available to Snyder at the time of his direct appeal, and that this is sufficient to establish
   cause.”).
           16
              United States v. Bennerman, 785 F. App’x 958, 963 (4th Cir. 2019) (concluding
   that the movant’s Johnson argument was not procedurally defaulted because it “wasn’t
   reasonably available before the change in law wrought by Johnson” and adopting the
   approach taken by the First, Seventh, and Tenth Circuits in, respectively, Lassend, Cross,
   and Snyder); Ezell v. United States, 743 F. App’x 784, 785 (9th Cir. 2018) (“Ezell had cause
   not to challenge because at that time, Supreme Court precedent foreclosed the argument
   that the residual clause of 18 U.S.C. § 924(e)(2)(B)(ii) was unconstitutionally vague.”
   (footnote omitted)); Rose v. United States, 738 F. App’x 617, 626 (11th Cir. 2018) (“Under
   Reed, Mr. Rose has shown cause for failing to assert a vagueness challenge to the ACCA’s
   residual clause on direct appeal.”).
           17
             990 F.3d 1272 (11th Cir. 2021). The Eleventh Circuit followed Granda in another
   recent decision, Herron v. United States, No. 21-10212, 2022 WL 987423, at *2 (11th Cir.
   Apr. 1, 2022).
           18
                139 S. Ct. 2319 (2019).




                                                  36
Case: 20-10705          Document: 00516341053               Page: 37    Date Filed: 06/02/2022




                                             No. 20-10705


   inapplicable because, “[u]nlike the Johnson ACCA decision, Davis did not
   overrule any prior Supreme Court precedents holding that the § 924(c)
   clause was not unconstitutionally vague.”19 That overly formalistic
   distinction between “Johnson claims,” which involve § 924(e)(2)(B), and
   “Davis claims,” which involve § 924(c)(3)(B), is foreclosed by our
   precedent,20 something the majority recognizes. When the Eleventh Circuit
   considered cause in the context of a Johnson claim, it held—in accord with
   every other circuit—that the claim was novel under Reed.21
           Reed’s first category is plainly applicable and should resolve this case.
   The logic behind Reed, as seven circuit courts have recognized, remains
   sound: a claim is not “reasonably available” when the Supreme Court bars
   it. When the Supreme Court forecloses a constitutional claim, every court in
   the nation, including the High Court, is bound to reject it. To say that such
   claims are “reasonably available” defies logic. I would join our sister circuits,
   and hold that, pre-Johnson, a void-for-vagueness challenge to a sentencing
   provision’s residual clause was novel.
           The majority avoids Reed by characterizing its first two categories of
   novel claims as mere dicta. According to the majority, Reed’s first two


           19
                Granda, 990 F.3d at 1287.
           20
              See United States v. Castro, 30 F.4th 240, 247 (5th Cir. 2022). The Supreme
   Court has also made clear that Johnson’s rule controls the analysis for each of the residual
   clauses, which are substantially identical. Dimaya, 138 S. Ct. at 1213-16 (noting that
   “Johnson is a straightforward decision [about § 924(e)(2)(B)’s residual clause] with equally
   straightforward application [to § 16(b)’s residual clause]” and holding that § 16(b) is
   unconstitutionally vague because it shares the same flaws as § 924(e)(2)(B)); see also Davis,
   139 S. Ct. at 2326–27 (expanding Johnson’s application to § 924(c)(3)(B) because Johnson
   and Dimaya “teach that the imposition of criminal punishment can’t be made to depend
   on a judge’s estimation of the degree of risk posed by a crime’s imagined ‘ordinary case,’”
   and because § 924(c)(3)(B) contains the same flaws as the other residual clauses).
           21
                Rose, 738 F. App’x at 626.




                                                  37
Case: 20-10705         Document: 00516341053             Page: 38     Date Filed: 06/02/2022




                                          No. 20-10705


   categories have been rendered inapplicable based on (1) the Antiterrorism
   and Effective Death Penalty Act (“AEDPA”), (2) later precedent, and
   (3) practice. None of these arguments stand up to scrutiny.
                                               1.
           The majority’s position that AEDPA somehow affects the “cause”
   standard for granting habeas relief is baffling. AEDPA provides the rule for
   the circumstances that may allow a prisoner to file a “second or successive”
   § 2255 motion to vacate.22 The “second or successive” standard is
   independent from the common law procedural default doctrine. 23 If the
   majority suggests that the AEDPA standard for filing a successive motion
   also governs the “cause” standard for a procedural default, Vargas-Soto
   meets that standard. In Welch v. United States, the Court held that “Johnson
   is . . . a substantive decision and so has retroactive effect under Teague [v.
   Lane] in cases on collateral review.”24
           Neither the statute nor Teague suggests that this Court should not
   follow the Reed standard in determining what is a “new” or “novel” rule
   sufficient to establish cause for a procedural default. Regarding Reed’s first
   category—the most pertinent one in this case—the Supreme Court has
   continued to recognize that a rule is “new” when the Court overrules an



           22
                28 U.S.C. § 2255(h)(2).
           23
             B. Means, Federal Habeas Manual § 9B:3 (2017) (“AEDPA did not
   change the application of pre-AEDPA procedural default principles.”); see also Lee
   Kovarsky, AEDPA Wrecks: Comity, Finality, and Federalism, 82 Tul. L. Rev. 443, 450
   (2007) (“[AEDPA] did little to alter existing [procedural] default doctrine.”).
           24
              578 U.S. 120, 130 (2016). AEDPA allows a petitioner to file a successive § 2255
   motion if it is based on a “new rule of constitutional law, made retroactive to cases on
   collateral review by the Supreme Court, that was previously unavailable.” 28 U.S.C. §
   2255(h)(2).




                                              38
Case: 20-10705          Document: 00516341053             Page: 39    Date Filed: 06/02/2022




                                           No. 20-10705


   earlier decision in announcing the rule. 25 In fact, the Court has stated that
   “[t]he starkest example of a decision announcing a new rule is a decision that
   overrules an earlier case.”26 And, that is consistent with Reed, where the
   Court used the term “new” interchangeably with the term “novel.” 27
                                                   2.
           Next, the majority argues that precedent requires us to limit Reed.
   This argument is also confounding. The express holding in Reed was that
   cause for a procedural default exists when “a constitutional claim is so novel
   that its legal basis is not reasonably available to counsel.”28 The majority
   eviscerates that holding when it instead imposes the nigh-insurmountable
   requirement that “a prisoner cannot invoke ‘novelty’ as cause for a default
   where he was legally able to make the putatively novel argument.” The
   majority’s decision to dramatically increase the burden for establishing cause
   contradicts not only Reed, but also the later cases the majority relies on.
           The majority points to two cases, Smith v. Murray29 and Bousley v.
   United States.30 In its view, these cases displace Reed’s novelty analysis and
   stand for the proposition that “futile claims are not novel.” But the Supreme
   Court has never held that a finding of futility will preclude a finding of
   novelty. To the contrary, the Court has consistently treated the novelty issue




           25
             Edwards v. Vannoy, 141 S. Ct. 1547, 1555 (2021) (citing Whorton v. Bockting, 549
   U.S. 406, 416 (2007)).
           26
                Id.
           27
                468 U.S. at 17.
           28
                468 U.S. at 16 (emphasis added).
           29
                477 U.S. 527 (1986).
           30
                523 U.S. at 622.




                                                   39
Case: 20-10705          Document: 00516341053              Page: 40        Date Filed: 06/02/2022




                                           No. 20-10705


   as a separate question from futility.31 In Murray, the Court set forth the rule
   that “perceived futility alone cannot constitute cause.”32 And in Bousley, the
   Court held that “futility cannot constitute cause if it means simply that a
   claim was unacceptable to that particular court at that particular time.”33
   Read in context, Bousley was referring to situations in which a claim is
   apparently futile because a lower court’s precedent bars it. 34 The majority
   ignores these self-evident limits on the rule that, in general, futility is not
   enough to show cause.
           Properly construed, Murray and Bousley reflect that a futile claim may
   be the basis for cause, as long as it is sufficiently novel. Reed remains the best
   guidance on how to define novelty, and neither Murray nor Bousley dealt with
   a situation in which the Supreme Court overturned its own precedent. Rather
   than imposing the majority’s extraordinary legally-able-to-make standard,




           31
                Murray, 477 U.S. at 535–36; Bousley, 523 U.S. at 622–23.
           32
             477 U.S. at 535 (quoting Engle v. Isaac, 456 U.S. 107, 130 & n.36 (1982))
   (emphasis added).
           33
                523 U.S. at 623 (emphasis added).
           34
               The rule of law at issue in Bousley was that, to show “use” of a firearm under 18
   U.S.C. § 924(c)(1), the Government must show “active employment of the firearm.” 523
   U.S. at 616 (quoting Bailey v. United States, 516 U.S. 137, 144 (1995)). Before Bailey v.
   United States, the Eighth Circuit—in which the petitioner’s underlying proceedings took
   place—held that “use” included the mere “presence and availability” of a firearm in
   relation to a drug trafficking offense. See, e.g., United States v. Horne, 4 F.3d 579, 587 (8th
   Cir. 1993). Thus, when his collateral attack reached the Supreme Court, the petitioner
   argued it would have been futile to raise these claims in the Eighth Circuit. Bousley v. Brooks,
   1997 WL 728537 (U.S.), 32, 35 (U.S. Pet. Brief, 1997) (“His attorney’s advice that it was
   futile to appeal from the guilty plea was correct, because Eighth Circuit case law was so well
   established.”).




                                                 40
Case: 20-10705             Document: 00516341053        Page: 41       Date Filed: 06/02/2022




                                         No. 20-10705


   both Murray and Bousley reaffirm that cause exists “where a constitutional
   claim is so novel that its legal basis is not reasonably available to counsel.”35
             The Sixth Circuit in Gatewood v. United States discussed at length the
   distinction between Reed on one hand and Murray and Bousley on the other.36
   That court concluded that, under Reed, “‘actual futility,’ caused by the
   Supreme Court’s ruling on an issue, can constitute cause.”37 However,
   under Murray and Bousley, “‘futility cannot be cause’ . . . where the source
   of the ‘perceived futility’ is adverse state or lower court precedent.” 38
   Applying Reed’s first category, the Sixth Circuit held that a claim under
   Johnson met the cause requirement, as long as the underlying proceedings
   occurred after the Supreme Court expressly precluded the void-for-
   vagueness argument in James.39
             The fundamental fallacy to the majority’s reasoning is its failure to
   recognize that a novel claim will almost always be futile. As the Reed Court
   stated:
             Just as it is reasonable to assume that a competent lawyer will
             fail to perceive the possibility of raising such a [novel] claim, it
             is also reasonable to assume that a court will similarly fail to
             appreciate the claim. It is in the nature of our legal system that
             legal concepts, including constitutional concepts, develop
             slowly, finding partial acceptance in some courts while meeting
             rejection in others. Despite the fact that a constitutional
             concept may ultimately enjoy general acceptance, . . . when the


             35
             Murray, 477 U.S. at 536 (quoting Reed, 468 U.S. at 18) (emphasis added); Bousley,
   523 U.S. at 622 (quoting Reed, 468 U.S. at 16) (emphasis added).
             36
                  979 F.3d at 395–97.
             37
                  Id. at 396.
             38
                  Id.
             39
                  Id. at 397–98.




                                               41
Case: 20-10705         Document: 00516341053             Page: 42   Date Filed: 06/02/2022




                                          No. 20-10705


          concept is in its embryonic stage, it will, by hypothesis, be
          rejected by most courts. Consequently, a rule requiring a
          defendant to raise a truly novel issue is not likely to serve any
          functional purpose.40
   The majority ignores this sound reasoning. Instead, it would require
   defendants to raise-or-waive every conceivable objection at sentencing and
   direct appeal, no matter how novel it may be.
                                                3.
          Finally, as further support for its position, the majority points to the
   fact that numerous criminal defendants continue to preserve claims
   foreclosed by the Supreme Court’s decision in Almendarez-Torres v. United
   States.41 If Reed’s first category remains good law, these defendants need not
   preserve their arguments, because in the eventuality that the Supreme Court
   overrules Almendarez-Torres, the claim will be sufficiently novel to show
   cause for their failure to raise it. The majority contends that we cannot “treat
   prisoners who raise the [Almendarez-Torres] challenge the same as those that
   don’t.”
          This reasoning is deeply flawed. This Court has repeatedly
   admonished defendants and their counsel not to bring Almendarez-Torres
   claims on appeal. For example, in United States v. Pineda-Arrellano, we stated
   that “arguments seeking reconsideration of Almendarez-Torres will be viewed
   with skepticism.”42 We advised that “[i]t would be prudent for appellants




          40
               Reed, 468 U.S. at 15.
          41
               523 U.S. 224 (1998).
          42
               492 F.3d 624, 626 (5th Cir. 2007).




                                                42
Case: 20-10705       Document: 00516341053         Page: 43    Date Filed: 06/02/2022




                                    No. 20-10705


   and their counsel not to damage their credibility with this court by asserting
   non-debatable arguments.”43
          If the Supreme Court finally overturns Almendarez-Torres, the
   majority would treat those “prudent” defendants—who elected to follow
   this Court’s instructions—as having procedurally defaulted their
   Almendarez-Torres claims.44 Meanwhile, those imprudent few who chose to
   “damage their credibility” by raising their fruitless claims will be entitled to
   relief.45 The majority thereby undermines principles of judicial efficiency and
   establishes a rule that will unjustly deprive litigants of their opportunity to
   challenge an unconstitutional sentence.
                                         II.
          The majority opinion stands in direct contradiction to Supreme Court
   authority and unanimous circuit authority. In my view, Vargas-Soto has
   established cause for his procedural default and has demonstrated that he is
   entitled to § 2255 relief. The majority avoids this obvious result by obscuring
   or misreading applicable authority. It achieves an injustice in this case, and
   many future cases, despite clear Supreme Court guidance. Therefore, I
   respectfully dissent.




          43
               Id.
          44
               Id.
          45
               Id.




                                         43